      Case 1:19-cr-00829-ER Document 18 Filed 08/10/20 Page 1 of 1




August 4, 2020

VIA ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Peter Faucetta, 19 CR 829 (ER)

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of the next pretrial
conference, scheduled for August 12, 2020. The parties jointly ask that the Court adjourn
the conference until October 2020. Before COVID-19, the parties were actively involved
in discussions to resolve this matter pretrial. However, because of disruptions to work
created by the pandemic, those efforts currently are suspended. We ask for the adjourned
date with the hopes that at the next conference we can inform the Court of a disposition
or set an appropriate schedule.

To accommodate this request, Mr. Faucetta has no objection to exclusion of time for
speedy trial calculation purposes.

Thank you for your consideration of this application.

Respectfully submitted,                  The August 12 pretrial conference is adjourned to
                                         October 22, 2020 at 10:30 a.m. Speedy trial time
/s/ JULIA GATTO
Julia L. Gatto                           is excluded from August 12, 2020, until October 22,
Assistant Federal Defender               2020, in the interest of justice.
212.417.8750
                                         SO ORDERED.


cc:    AUSA Brendon Harper (via ECF)
                                                                        8/10/2020
